EXHIBIT 99.2 February 21, 2008 Kevan Casey, Chairman of the Board Unicorp, Inc. Galleria Financial Center 5075 Westheimer, Suite 975 Houston, Texas77056 Dear Kevan: Please accept my resignation as Chief Executive Officer, President and director of Unicorp, Inc. effectively immediately.I have no disagreements with the company. I have enjoyed my association with the company and look forward to the future success of the company.I wish each of you my best and trust many good things will happen in the future of Unicorp. Regards, /s/ Robert P. Munn Robert P. Munn Cc: Carl Chase
